Exhibit 10.86

SUPPLEMENT NO. 3 dated as of January 31, 2013 to the Security and Pledge
Agreement dated as of January 12, 2011 (this “Supplement”), among INTELSAT
JACKSON HOLDINGS S.A. a société anonyme incorporated under the laws of Bermuda
and existing under the laws of the Grand-Duchy of Luxembourg and registered with
the Luxembourg trade and companies’ register under number B149.959 (the
“Borrower”), each subsidiary of the Borrower from time to time party thereto
(each such subsidiary individually a “Subsidiary Grantor” and, collectively, the
“Subsidiary Grantors”; the Subsidiary Grantors and the Borrower are referred to
collectively herein as the “Grantors”), BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION (as successor by merger with WILMINGTON TRUST FSB), as
collateral trustee (together with its successors and assigns, in such capacity,
the “Collateral Trustee”).

WHEREAS, the Borrower is party to a Credit Agreement dated as of January 12,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, Intelsat (Luxembourg) S.A.
(“Holdings”), the financial institutions or entities from time to time party
thereto as lenders (the “Lenders”), the Administrative Agent and the other agent
parties party thereto;

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have severally agreed
to make Loans to the Borrower and the Letter of Credit Issuers have agreed to
issue Letters of Credit for the account of the Borrower (collectively, the
“Extensions of Credit”) upon the terms and subject to the conditions set forth
therein and (b) one or more Lenders or affiliates of Lenders may from time to
time enter into Hedge Agreements with, or provide cash management services to,
the Borrower;

WHEREAS, (i) pursuant to the terms of the Credit Agreement, Holdings guaranteed
the payment and performance of the Obligations of the Borrower to the Secured
Parties and (ii) pursuant to the Guarantee, dated as of January 12, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee”),
among the Subsidiary Guarantors party thereto and Administrative Agent, the
Subsidiary Guarantors guaranteed the payment and performance of the Obligations
of the Borrower to the Secured Parties;

WHEREAS, it is a condition precedent to the obligation of the Lenders and Letter
of Credit Issuers to make their respective Extensions of Credit to the Borrower
under the Credit Agreement, and to induce one or more Lenders or affiliates of
Lenders to enter into Hedge Agreements with, or provide cash management services
to, the Borrower, that the Grantors shall have executed and delivered the
Security and Pledge Agreement, dated as of January 12, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Security and Pledge
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Security and Pledge Agreement), among
the Grantors, the Administrative Agent and the Collateral Trustee, to the
Collateral Trustee for its benefit and the ratable benefit of the other Secured
Parties; and

WHEREAS, the Grantors would also like to induce other creditors to make
available from time to time First Lien Debt (other than as described above)
subject to the terms of the Collateral Agency and Intercreditor Agreement.



--------------------------------------------------------------------------------

WHEREAS, Section 9.11 of the Credit Agreement and Section 10.13 of the Security
and Pledge Agreement provide that each Subsidiary of the Borrower that is
required to become a party to the Security and Pledge Agreement pursuant to
Section 9.11 of the Credit Agreement shall become a Grantor, with the same force
and effect as if originally named as a Grantor therein, for all purposes of the
Security and Pledge Agreement upon execution and delivery by such Subsidiary of
an instrument in the form of this Supplement. Each of the undersigned
Subsidiaries (collectively, the “New Grantors”) is executing this Supplement in
accordance with the requirements of the Security and Pledge Agreement to become
a Subsidiary Grantor under the Security and Pledge Agreement in order to induce
the Lenders and the Letter of Credit Issuer to make additional Extensions of
Credit and as consideration for Extensions of Credit previously made.

NOW THEREFORE, in consideration of the above premises, the Collateral Trustee,
the Administrative Agent and each New Grantor agree as follows:

SECTION 1. In accordance with Section 10.13 of the Security and Pledge
Agreement, each New Grantor by its signature below becomes a Grantor under the
Security and Pledge Agreement with the same force and effect as if originally
named therein as a Grantor and each New Grantor hereby (a) agrees to all the
terms and provisions of the Security and Pledge Agreement applicable to it as a
Grantor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects with respect to such New Grantor on and as of the date hereof.
In furtherance of the foregoing, each New Grantor, as security for the payment
and performance in full of the Obligations, does hereby bargain, sell, convey,
assign, set over, mortgage, pledge, hypothecate and transfer to the Collateral
Trustee, for its benefit and the ratable benefit of the other Secured Parties,
and hereby grants to the Collateral Trustee, for its benefit and the ratable
benefit of the other Secured Parties, a Security Interest in all of the
Collateral of such New Grantor, in each case whether now or hereafter existing
or in which now has or hereafter acquires an interest. Each reference to a
“Grantor” in the Security and Pledge Agreement shall be deemed to include each
New Grantor. The Security and Pledge Agreement is hereby incorporated herein by
reference.

SECTION 2. Each New Grantor represents and warrants to the Collateral Trustee
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity subject to mandatory Luxembourg law provisions.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Collateral
Trustee, the Administrative Agent and the Borrower. This Supplement shall become
effective as to the New Grantors when the Collateral Trustee and the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of each New Grantor, the Collateral
Trustee and the Administrative Agent.

 



 

2



--------------------------------------------------------------------------------

SECTION 4. Each New Grantor hereby represents and warrants that (a) Annex I
hereto sets forth (i) the legal name of such New Grantor, (ii) the jurisdiction
of incorporation or organization of such New Grantor, (iii) the true and correct
location of the chief executive office and principal place of business and any
office in which it maintains books or records relating to Collateral owned by
it, (iv) the identity or type of organization or corporate structure of such New
Grantor and (v) the Federal Taxpayer Identification Number and organizational
number of such New Grantor and (b) as of each Closing Date (i) Schedule I hereto
sets forth all of such New Grantor’s Copyright Licenses, (ii) Schedule II hereto
sets forth, in proper form for filing with the United States Copyright Office,
all of such New Grantor’s Copyrights (and all applications therefor),
(iii) Schedule III hereto sets forth all of such New Grantor’s Patent Licenses,
(iv) Schedule IV hereto sets forth, in proper form for filing with the United
States Patent and Trademark Office, all of such New Grantor’s Patents (and all
applications therefor), (v) Schedule V hereto sets forth all of such New
Grantor’s Trademark Licenses, (vi) Schedule VI hereto sets forth, in proper form
for filing with the United States Patent and Trademark Office, all of such New
Grantor’s Trademarks (and all applications therefor) and (vii) Schedule VII sets
forth all Pledged Collateral of such New Grantor.

SECTION 5. Except as expressly supplemented hereby, the Security and Pledge
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Security and Pledge Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to the New Grantors shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.

SECTION 9. Each New Grantor agrees to reimburse the Collateral Trustee for its
respective reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Trustee.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Grantor, the Collateral Trustee and the
Administrative Agent have duly executed this Supplement to the Security and
Pledge Agreement as of the day and year first above written.

 

INTELSAT ALIGN S.À R.L.,

as New Grantor

By:   /s/ Simon Van de Weg Name:   Simon Van de Weg Title:   Manager

 

INTELSAT FINANCE NEVADA LLC,

as New Grantor

By:   /s/ Wendy Mavrinac Name:   Wendy Mavrinac Title:   Manager

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Paley Chen Name:  
Paley Chen Title:   Vice President

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

(as successor by merger with WILMINGTON TRUST FSB), as Collateral Trustee

By:   /s/ Joshua G. James Name:   Joshua G. James Title:   Assistant Vice
President